  USDC IN/ND case 3:20-cv-00865-MGG document 63 filed 09/13/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 EZEKIEL I. TAYLOR,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-865-DRL-MGG

 WILLIAM HYATTE, et al.,

               Defendants.

                                 OPINION AND ORDER

       Ezekiel I. Taylor, a prisoner without a lawyer, filed a document titled “Motion to

Inquire” in which he asks four questions. ECF 62. Though the court will answer these

questions, it does not represent Taylor and cannot give him legal advice or tell him how

to litigate his case. In the future, Taylor should not file motions asking questions.

       First, Taylor asks for the status of the summary judgment response. Though the

defendants have been granted until November 16, 2021, to file a summary judgment

motion, there is no pending summary judgment motion in this case. See ECF 59. Second,

he asks how long a party has to respond to a summary judgment motion. Pursuant to

N.D. Ind. L.R. 56-1(b)(1), a party opposing a summary judgment motion has 28 days to

respond. Third, he asks about the status of four prison disciplinary hearing appeals he

sent to the Indiana Department of Correction Central Office. However, the court has no

information about appeals filed with the Central Office. Fourth, he asks for the status of

other complaints. It is unclear whether he is referring to lawsuits filed in this court or

some other type of grievance or proceeding filed elsewhere. Either way, filing motions
  USDC IN/ND case 3:20-cv-00865-MGG document 63 filed 09/13/21 page 2 of 2


in this case is not the proper way to obtain information about either. To the extent he

wants to know the status of a case he filed in this court, he needs to send the clerk a

LETTER with the case number asking for a DOCKET SHEET. He should not file a

motion.

       For these reasons, any relief requested in the motion (ECF 62) is DENIED.

       SO ORDERED on September 13, 2021

                                                 s/Michael G. Gotsch, Sr.
                                                 Michael G. Gotsch, Sr.
                                                 United States Magistrate Judge




                                             2
